Citation Nr: 1439279	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for recurrent bladder/urinary infections, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file includes evidence that the Veteran had a diagnosis of cystitis and trigonitis prior to service.  (See August 1972 private hospitalization record.)  The Veteran's March 1973 report of medical history for entrance reflects that she had a cystoscopy and bladder infection in 1972.  The Veteran's service treatment records (STRs) reflect several incidents of urinary tract infections (UTIs).  The STRs also reflect the Veteran's report that she had a history since a child of leaking urine with laughing hard.

The Veteran was afforded a VA genitourinary examination in July 2010 to determine whether her recurrent UTIs were secondary to her service-connected PTSD.  During the examination, the Veteran was diagnosed with severe, recurrent UTIs.  The VA examiner stated that the Veteran's UTIs were not caused by or a result of her service-connected conditions.  (The Veteran is only service-connected for PTSD.)  In support of this conclusion, the examiner stated that the Veteran had these infections prior to service.  

In a December 2011 report, a VA clinician opined that the Veteran's UTIs clearly and unmistakably pre-existed her service and were clearly and unmistakably not aggravated beyond natural progression by service.  

Neither the July 2010 nor the December 2011 clinician addressed whether the Veteran's urinary tract infections were aggravated by her service-connected PTSD.  38 C.F.R. § 3.310(b).  Accordingly, a remand for an addendum opinion is necessary.  An opinion should discuss the general causes of UTIs, and the Veteran's medication for PTSD.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Martinsburg, West Virginia VA Medical Center dated from April 2014 to the present.

2.  After completion of the foregoing, return the Veteran's claims file to the VA examiner who evaluated the Veteran in July 2010 or another qualified VA examiner for a more detailed and responsive opinion regarding the relationship between the Veteran's recurrent UTIs and her service-connected PTSD.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's recurrent urinary tract infections were caused by her service-connected PTSD? 

b.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's recurrent urinary tract infections were aggravated by her service-connected PTSD?

"Aggravation" means a chronic worsening of the underlying condition beyond its natural progression and does not include a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation.  The examiner should discuss the general causes of UTIs, and the Veteran's medication for PTSD and frequency of her UTIs, if pertinent.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. Wishard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



